I am unable to agree with the majority opinion in this case, and I am also unable to agree with much that is said in the dissenting opinion of Judge Millard. However, I do concur in the result of Judge Millard's dissent, but solely for the reason and upon the ground that no notice of appeal was ever served or filed in this case in accordance with Rule of Supreme Court 12, effective March 2, 1944, 18 Wash. 2d 14-a. No notice of appeal having been served and filed, as required by the above rule, this court is without jurisdiction to entertain this appeal. *Page 125